Case 0:19-cv-60743-RKA Document 32 Entered on FLSD Docket 09/18/2019 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-60743-CIV-ALTMAN/Hunt

  MALASER ROBINSON,

          Plaintiff,
  v.

  MAGIC LEAP, INC. and
  TEKPARTNERS SOLUTIONS, LLC,

        Defendants.
  __________________________________/

                                                  ORDER

          THIS MATTER comes before the Court upon the parties’ Joint Notice of Settlement [ECF

  No. 31]. The parties represent to the Court that this matter has been resolved by settlement. 1 The

  Court, having carefully reviewed the file, and being fully advised, hereby

          ORDERS AND ADJUDGES as follows:

          1.   The above-styled action is administratively CLOSED without prejudice to the parties

               to file a stipulation of dismissal within thirty (30) days of this Order.

          2.   If the parties fail to complete the expected settlement, either party may ask the Court

               to reopen the case.

          3.   Any pending motions are DENIED AS MOOT and any scheduled hearings are

               TERMINATED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of September 2019.



                                                             __________________________________
                                                             ROY K. ALTMAN
                                                             UNITED STATES DISTRICT JUDGE
  cc:    counsel of record

  1 The Court separately notes that the Plaintiff voluntarily dismissed Defendant TekPartners Solutions, LLC
  on June 6, 2019 [ECF No. 30].
